DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 12/16/2021, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
Examiner acknowledges claims 2 and 7 are cancelled.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
Claims 1 and 3-5 are allowed because the prior art does not teach or make obvious a control section setting a rotation speed of a suction fan to a first rotation speed (fixed speed), a second rotation speed (fixed speed) and a third rotation speed (changeable) according to results of a detected air pressure compared to a first air pressure, a second air pressure and an air pressure between the first air 
Claim 6 is allowed because the prior art does not teach or make obvious setting a rotation speed of a suction fan to a first rotation speed (fixed speed), a second rotation speed (fixed speed) and a third rotation speed (changeable) according to results of a detected air pressure compared to a first air pressure, a second air pressure and an air pressure between the first air pressure and the second air pressure.  It is this combination of limitations, in combination with the other features and limitations of claim 6 that make this claim allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853